DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 25, 2021 is acknowledged.  Claims 1, 2, and 4-21 are pending in the application.  Claim 3 has been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boice et al. US 20050226960 (hereinafter “Boice”) in view of Wagner et al. US 20070042106 (hereinafter “Wagner”).
With respect to claim 1, Boice teaches a method for producing food (Abstract).
Regarding the limitation of a) combining ingredients to produce a mixture having a protein content of at least 30% protein by dry weight of the mixture as recited in claim 1, Boice teaches combining the ingredients to form a mixture comprising greater than 25% protein and encompasses the claimed range (paragraphs [0009] and [0010]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of i) a protein blend in an amount of about 35% to 50% by weight of the mixture as recited in claim 1, Boice teaches a combination of proteins as well as the protein can make up about 30% to about 40% of the total formulation and overlaps the claimed range (paragraphs [0011], [0014], [0030], [0053], and [0081]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the protein blend including a) caseinate in an amount of about 5% to about 15% by weight of the protein blend and b) whey protein isolate, whey protein concentrate, egg protein, albumin, or combinations thereof in an amount of about 40% to about 60% by weight of the protein blend as recited in claim 1, Boice teaches calcium caseinate in an amount of about 15% of the total protein (5.45% calcium caseinate /36% total protein in Table D and  27.06 g calcium caseinate/180.24 g of total protein in Table F), whey protein isolate in an amount of about 30% of the total protein (10.90% whey protein isolate/36% total protein in Table D and 54.12 g WPI/180.24 g of total protein in Table F), and whey protein concentrate in an amount of about 15% of the total protein (5.45% whey protein concentrate/36% total protein in Table D and 27.06 g WPC/180.24 g of total protein in Table F) (paragraphs [0081], [0083], and [0094]).  The ranges of caseinate and whey protein (WPC and WPI) in Boice fall within the presently claimed ranges.  Boice also teaches the protein may comprise egg albumen or albumin (paragraphs [0002] and [0030]).
Regarding the limitation of c) insoluble protein in an amount of 12% to about 25% by weight of the protein blend, the insoluble protein comprising a soy protein concentrate or a soy protein isolate as recited in claim 1, Boice does not expressly disclose this range.
Wagner teaches a process for producing food (paragraph [0023]).  The food includes at least about 25% proteinaceous material (paragraph [0023]).  The proteinaceous material comprises from about 10% to about 90% isolated soy protein and encompasses the presently claimed range (Abstract; paragraphs [0012]-[0014], [0023], [0025], and [0143]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of soy protein concentrate or soy protein isolate, including the instantly claimed range, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Boice and Wagner similarly teach preparing protein containing foods and Boice teaches the protein mixture may comprise soy protein or soy protein isolate (paragraphs [0012], [0030], [0081], [0083], and [0094]) as well as one of ordinary skill in the art of food processing will know how to adjust the types, forms, and amounts of the food ingredients to produce a food product of desired texture (paragraph [0039]).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of ii) a liquid composition in an amount of about 50% to about 65% by weight of the mixture, the liquid composition including water and a soluble fiber in an amount of 40% to 80% by weight of the liquid composition as recited in claim 1, Boice teaches the mixture comprises about 50% to about 60% of carbohydrate and falls within the claimed range of about 50% to about 65% (paragraphs [0011] and [0015]).  The carbohydrate ingredient may be added as a concentrated solution including water (paragraphs [0034]-[0037]).  A softener, preferably a soluble fiber, can be added to the food formulation, and the softener can be 20% or more of the carbohydrate ingredient which encompasses the presently claimed range of 40% to 80% (paragraphs [0005], [0008]-[0010], [0041], [0042], and [0057]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of b) applying shear to the mixture for a sufficient amount of time to achieve a temperature increase in the mixture of at least 5⁰C within a 30 second period to produce the food composition, the food composition comprising a shelf stable, pliable dough, having a pliability at 20⁰C for at least 6 months as recited in claim 1, Boice does not expressly disclose this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the mixing conditions in the method of Boice to obtain a food of desirable texture and extended shelf life (paragraphs [0019] and [0038]).  One of ordinary skill in the art would have been motivated to do so because Boice teaches the texture of the food is driven by several considerations, including consumer preference and mechanical formulation, the ingredients are mixed in 30 second increments, if the food is formed by an extrusion process, the texture may need to be within a range that can be handled by extrusion machinery, the food formulations have the ability to cause softening of the food texture both initially after production and also during shelf-life, the food with an increased shelf life exhibits reduced hardening over time, and the food was stable for 12 months and had first-day freshness for extended storage periods (paragraphs [0005], [0019], [0038], [0039], [0057], [0087], [0100], [0104], [0107], and [0108]) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

With respect to claim 2, modified Boice is relied upon for the teaching of the method of claim 1 which has been addressed above.
Regarding the limitation of wherein the caseinate comprises calcium caseinate as recited in claim 2, Boice teaches the protein ingredient comprises calcium caseinate (paragraphs [0030], [0083], and [0094]).

With respect to claim 4, modified Boice is relied upon for the teaching of the method of claim 1 which has been addressed above.
Regarding the limitation of wherein the liquid composition includes a sweetener, an emulsifier, a water activity modifier, or any combination thereof as recited in claim 4, Boice teaches the carbohydrate-containing ingredient can provide carbohydrates (sweeteners) (paragraphs [0031]-[0033]).  Emulsifiers may also be included in the food and mixed with the carbohydrate-containing ingredient (paragraphs [0029], [0083], [0086], [0094], and [0099]).  The softener, which can be 20% or more of the carbohydrate, can include polydextrose (paragraphs [0005], [0008]-[0010], [0013], [0031], and [0033]).  The food can also include additives and other ingredients intended to achieve a particular texture and ease manufacturing (paragraph [0029]).

With respect to claim 5, modified Boice is relied upon for the teaching of the method of claim 1 which has been addressed above.
Regarding the limitation of wherein the shear is applied using a batch mixer or an extruder as recited in claim 5, Boice teaches the mixture is formed in a mixer and may be extruded (paragraphs [0009], [0010], [0021], [0029], [0039], [0085]-[0087], and [0097]-[0100]).

With respect to claim 6, modified Boice is relied upon for the teaching of the method of claim 1 which has been addressed above.
Regarding the limitation of further comprising forming the food composition into pieces to form a food product as recited in claim 6, Boice teaches the food is subdivided into portions of desired shape (paragraphs [0009], [0010], and [0021]).

With respect to claim 7, modified Boice is relied upon for the teaching of the method of claim 1 which has been addressed above.
Regarding the limitation of further comprising combining the food composition with one or more additional ingredient to form a food product as recited in claim 7, Boice teaches the food can also include other added ingredients (paragraphs [0012], [0023], and [0056]).

With respect to claim 8, modified Boice is relied upon for the teaching of the method of claim 7 which has been addressed above.
Regarding the limitation of wherein the one or more additional ingredient includes a particulate as recited in claim 8, Boice teaches the added ingredients may include solid material such as fruit, nuts, grains, confectionary pieces (such as, but not limited to, chocolate, or butterscotch pieces or chips), extruded protein pieces, and other ingredients (paragraphs [0012], [0023], and [0056]).

With respect to claim 9, modified Boice is relied upon for the teaching of the method of claim 8 which has been addressed above.
Regarding the limitation of wherein the particulate comprises from about 10% to about 20% by weight of the food product as recited in claim 9, modified Boice does not expressly disclose this limitation.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of particulate in the food of modified Boice with the expectation of successfully preparing an organoleptically desirable food.  One of ordinary skill in the art would have been motivated to do so because the amount of particulate is a matter of choice as is contingent upon the desired texture of the final product, Boice teaches one of ordinary skill in the art of food processing will know how to adjust the types, forms, and amounts of the food ingredients to produce a food product of desired texture (paragraph [0039]), and the routine experimental modification of Boice done in order to obtain an organoleptically desirable food fails to render applicant’s claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  There would have been a reasonable expectation of success.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.

With respect to claim 10, modified Boice is relied upon for the teaching of the method of claim 8 which has been addressed above.
Regarding the limitation of wherein the particulate is heat-sensitive as recited in claim 10, Boice teaches the added ingredients may include solid material such as fruit, nuts, grains, confectionary pieces (such as, but not limited to, chocolate, or butterscotch pieces or chips), extruded protein pieces, and other ingredients (paragraphs [0012], [0023], and [0056]).

With respect to claim 11, modified Boice is relied upon for the teaching of the method of claim 10 which has been addressed above.
Regarding the limitation of further comprising cooling the mixture to a temperature of less than 29⁰C as recited in claim 11, Boice does not expressly disclose this limitation.
Wagner teaches storing the prepared samples in one example for 42 days at a temperature of 32.2⁰C, which is statistically equivalent to storing the samples in ambient conditions (i.e., 15⁰C to about 25⁰C), such as on a store shelf, for eleven to twelve months (paragraphs [0161], [0172],  [0207], and [0216]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed temperature range, including the instantly claimed range, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Boice and Wagner similarly teach preparing protein containing foods and Boice teaches placing the prepared food in a cooler as well as storing the product (paragraphs [0050], [0051], [0088], [0101], and [0104]).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 12, modified Boice is relied upon for the teaching of the method of claim 1 which has been addressed above.
Regarding the limitation of further comprising packaging the food composition to form a food product as recited in claim 12, Boice teaches the food product can be packaged (paragraphs [0022], [0025], [0090], and [0103]).

Claim 13 relates to product-by-process claims.  It is unclear how the process limitations of combining and applying shear steps used to prepare the products impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966). 
With respect to claim 13, Boice teaches a food (Abstract; and paragraphs [0005], [0019], and [0026]). Since the claimed food composition is substantially similar to the food taught in modified Boice, as set forth above in claim 1, the claim is unpatentable.  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

With respect to claim 14, Boice teaches a finished product comprising food (paragraphs [0012]-[0014] and [0141]).  As discussed above, modified Boice is relied upon for the teaching of the food composition (food) of claim 13 which has been addressed above.

With respect to claim 15, modified Boice is relied upon for the teaching of the food product of claim 14 which has been addressed above.
Regarding the limitation of further comprising a particulate as recited in claim 15, Boice teaches the added ingredients may include solid material such as fruit, nuts, grains, confectionary pieces (such as, but not limited to, chocolate, or butterscotch pieces or chips), extruded protein pieces, and other ingredients (paragraphs [0012], [0023], and [0056]).

With respect to claim 16, modified Boice is relied upon for the teaching of the food product of claim 15 which has been addressed above.
Regarding the limitation of wherein the particulate comprises from about 10% to about 20% by weight of the food product as recited in claim 16, modified Boice does not expressly disclose this limitation.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the quantity of particulate in the food of modified Boice with the expectation of successfully preparing an organoleptically desirable food.  One of ordinary skill in the art would have been motivated to do so because the amount of particulate is a matter of choice as is contingent upon the desired texture of the final product, Boice teaches one of ordinary skill in the art of food processing will know how to adjust the types, forms, and amounts of the food ingredients to produce a food product of desired texture (paragraph [0039]), and the routine experimental modification of Boice done in order to obtain an organoleptically desirable food fails to render applicant’s claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  There would have been a reasonable expectation of success.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.

With respect to claim 17, modified Boice is relied upon for the teaching of the food product of claim 15 which has been addressed above.
Regarding the limitation of wherein the particulate is heat-sensitive as recited in claim 17, Boice teaches the added ingredients may include solid material such as fruit, nuts, grains, confectionary pieces (such as, but not limited to, chocolate, or butterscotch pieces or chips), extruded protein pieces, and other ingredients (paragraphs [0012], [0023], and [0056]).

With respect to claim 18, Boice teaches a method for producing food (Abstract).
Regarding the limitation of a) combining ingredients to produce a mixture having a protein content of at least 30% protein by dry weight of the mixture as recited in claim 18, Boice teaches combining the ingredients to form a mixture comprising greater than 25% protein and encompasses the claimed range (paragraphs [0009] and [0010]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of i) a protein blend in an amount of about 35% to 50% by weight of the mixture as recited in claim 18, Boice teaches a combination of proteins as well as the protein can make up about 30% to about 40% of the total formulation and overlaps the claimed range (paragraphs [0011], [0014], [0030], [0053], and [0081]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of the protein blend including a) whey protein isolate, whey protein concentrate, egg protein, albumin, or combinations thereof in an amount of about 40% to about 60% by weight of the protein blend as recited in claim 18, Boice teaches whey protein isolate in an amount of about 30% of the total protein (10.90% whey protein isolate/36% total protein in Table D and 54.12 g WPI/180.24 g of total protein in Table F) and whey protein concentrate in an amount of about 15% of the total protein (5.45% whey protein concentrate/36% total protein in Table D and 27.06 g WPC/180.24 g of total protein in Table F) (paragraphs [0081], [0083], and [0094]).  The range of whey protein (WPC and WPI) in Boice falls within the presently claimed range.  Boice also teaches the protein may comprise egg albumen or albumin (paragraphs [0002] and [0030]).
Regarding the limitation of b) insoluble protein in an amount of 12% to about 25% by weight of the protein blend, the insoluble protein comprising a soy protein concentrate or a soy protein isolate as recited in claim 18, Boice does not expressly disclose this range.
Wagner teaches a process for producing food (paragraph [0023]).  The food includes at least about 25% proteinaceous material (paragraph [0023]).  The proteinaceous material comprises from about 10% to about 90% isolated soy protein and encompasses the presently claimed range (Abstract; paragraphs [0012]-[0014], [0023], [0025], and [0143]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of soy protein concentrate or soy protein isolate, including the instantly claimed range, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Boice and Wagner similarly teach preparing protein containing foods and Boice teaches the protein mixture may comprise soy protein or soy protein isolate (paragraphs [0012], [0030], [0081], [0083], and [0094]) as well as one of ordinary skill in the art of food processing will know how to adjust the types, forms, and amounts of the food ingredients to produce a food product of desired texture (paragraph [0039]).  There would have been a reasonable expectation of success. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of ii) a liquid composition in an amount of about 50% to about 65% by weight of the mixture, the liquid composition including water and a soluble fiber in an amount of 40% to 80% by weight of the liquid composition as recited in claim 18, Boice teaches the mixture comprises about 50% to about 60% of carbohydrate and falls within the claimed range of about 50% to about 65% (paragraphs [0011] and [0015]).  The carbohydrate ingredient may be added as a concentrated solution including water (paragraphs [0034]-[0037]).  A softener, preferably a soluble fiber, can be added to the food formulation, and the softener can be 20% or more of the carbohydrate ingredient which encompasses the presently claimed range of 40% to 80% (paragraphs [0005], [0008]-[0010], [0041], [0042], and [0057]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of iii) a calcium source as recited in claim 18, Boice teaches the protein containing ingredient may include calcium caseinate (paragraphs [0030], [0083], and [0094]).  The food can also include added nutrients such as calcium (paragraph [0012]).
Regarding the limitation of b) applying shear to the mixture for a sufficient amount of time to achieve a temperature increase in the mixture of at least 5⁰C within a 30 second period to produce the food composition, the food composition comprising a shelf stable, pliable dough, having a pliability at 20⁰C for at least 6 months as recited in claim 18, Boice does not expressly disclose this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the mixing conditions in the method of Boice to obtain a food of desirable texture and extended shelf life (paragraphs [0019] and [0038]).  One of ordinary skill in the art would have been motivated to do so because Boice teaches the texture of the food is driven by several considerations, including consumer preference and mechanical formulation, the ingredients are mixed in 30 second increments, if the food is formed by an extrusion process, the texture may need to be within a range that can be handled by extrusion machinery, the food formulations have the ability to cause softening of the food texture both initially after production and also during shelf-life, the food with an increased shelf life exhibits reduced hardening over time, and the food was stable for 12 months and had first-day freshness for extended storage periods (paragraphs [0005], [0019], [0038], [0039], [0057], [0087], [0100], [0104], [0107], and [0108]) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

With respect to claim 19, modified Boice is relied upon for the teaching of the method of claim 18 which has been addressed above.
Regarding the limitation of wherein the liquid composition includes a sweetener, an emulsifier, a water activity modifier, or any combination thereof as recited in claim 19, Boice teaches the carbohydrate-containing ingredient can provide carbohydrates (sweeteners) (paragraphs [0031]-[0033]).  Emulsifiers may also be included in the food and mixed with the carbohydrate-containing ingredient (paragraphs [0029], [0083], [0086], [0094], and [0099]).  The softener, which can be 20% or more of the carbohydrate, can include polydextrose (paragraphs [0005], [0008]-[0010], [0013], [0031], and [0033]).  The food can also include additives and other ingredients intended to achieve a particular texture and ease manufacturing (paragraph [0029]).

With respect to claim 20, modified Boice is relied upon for the teaching of the method of claim 1 which has been addressed above.
Regarding the limitation of where in the protein blend comprises milk protein concentrate or milk protein isolate as recited in claim 20, Boice teaches the protein containing ingredient can further include concentrated milk protein (paragraphs [0002] and [0030]).

With respect to claim 21, modified Boice is relied upon for the teaching of the method of claim 18 which has been addressed above.
Regarding the limitation of where in the protein blend comprises milk protein concentrate or milk protein isolate as recited in claim 21, Boice teaches the protein containing ingredient can further include concentrated milk protein (paragraphs [0002] and [0030]).

Response to Arguments
Applicant’s arguments filed October 25, 2021 have been fully considered.
Due to the amendments to the claims, the claim objections in the previous Office Action has been withdrawn (P6).
Upon further searching and consideration of the claim amendments, the rejection of claims 1-19 over Wagner in the previous Office Action has been withdrawn.  However, a new ground(s) of rejection has been made.  As discussed above, Boice in view of Wagner teaches methods and food products similar to those as presently claimed.  Applicant’s arguments with respect to Wagner have been considered but are moot as Wagner is used as a teaching reference and it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793